NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JUN 24 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                           U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                         No. 10-10370

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00048-DCB

  v.
                                                  MEMORANDUM *
GUILLERMO JUAREZ-RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Guillermo Juarez-Rodriguez appeals from the district court’s judgment and

challenges his guilty-plea conviction for illegal entry, in violation of 8 U.S.C.

§ 1325(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Juarez-Rodriguez contends that the district court violated Federal Rule of

Criminal Procedure 11(b)(1) by failing to address him personally in a timely

manner. He also contends that the district court violated Rule 11(b)(2) by failing

to determine that his plea was voluntary and did not result from force, threats, or

promises. We review for harmless error. See United States v. Aguilar-Vera, 698

F.3d 1196, 1200 (9th Cir. 2012). Any Rule 11 error was harmless because there is

no indication in the record that Juarez-Rodriguez would have pled differently in

the absence of the alleged errors. See id. at 1201-02; United States v. Escamilla-

Rojas, 640 F.3d 1055, 1060-61 (9th Cir. 2011), cert. denied, 133 S. Ct. 101 (2012).

      Juarez-Rodriguez also contends that the mass plea hearing violated his due

process rights. This argument lacks merit. See Escamilla-Rojas, 640 F.3d at 1062.

      AFFIRMED.




                                          2                                    10-10370